WHITE, C.
This proceeding was instituted on the 20th day of May, 1915, in the circuit court of Cole County, to review on certiorari the action of respondents in two cases, one of which was known as case No. 69, entitled “J. Ben Sims v. Columbia Telephone Company;” the other was known as No. 282, entitled “In the matter of the Valuation of the Telephone Exchange Rural Lines and Long Distance Toll Lines of the Columbia Telephone Company.” These cases were consolidated and tried a» one before the Public Service Commission.
Case No. 69 filed before the commission was sworn to by J. Ben Sims and signed by thirty-one other residents of the city of Columbia, making complaints against the Telephone Company, as follows:
(1) That the rates of the Columbia Telephone Company were excessive as compared with other university towns and towns of like population;
(2) That where one or more boarders or roomers were in the house of a subscriber an additional charge was made;
(3) That where an extension telephone was put in by the company an additional charge of fifty cents per month was made;
(4) That the Telephone Company should furnish free all telephones used by the city and the public schools, which it failed to do;
(5) (a) That a charge was made for installing telephones; (b) that a charge was made to the residence in which a telephone was installed when one tenant moved out and another moved in;
(6) That the Telephone Company refused to place telephones lower than three and a half feet from the floor for the reason that if telephone users could sit down they would use the telephone more than if they had to stand up.
*34Case No. £82, filed before the commission,- was signed by forty-nine citizens of Columbia requesting the Public Service Commission to investigate the Columbia Telephone plant and place a valuation thereon, on the ground that the petitioners believe the rates charged in the city of Columbia were too high; a reduction of rates was asked. Case No. 282 will be treated as a part of the complaint (1) in case 69. •
After hearing the cases, the commission found against the complainants in favor of the Telephone Company as to complaints (1), (3), (4) and (6). The commission found against the company on complaint (2), holding that the rule of the company, classifying as boarding-houses private residences having two or more boarders or roomers and charging them an additional rate of fifty cents per month, was an unreasonable discrimination; the commission also found against the company on complaint (5), (a) and (b), holding (a) that the installation charge was unreasonable. This charge was three dollars, which the company required to be deposited on the installation oí the telephone, (b) The commission ordered the discontinuance of- the charge of fifty cents for making the change, where one tenant moved out and another moved in.and used the same telephone.
On account of the rulings against the company in the matters mentioned, it filed its petition for review in the circuit court. The circuit court upon hearing the case affirmed the orders of the commission in all respects. From- this order of the circuit court the petitioner, the telephone company, appealed to this court. > In addition to the rulings of the commission against the company in matters suggested on complaints (2), and (5) (a) and (b), the company complained in its motion for rehearing before the commission and in its petition for review and in its motion for new trial in the circuit court, that the rulings of the commission, in its valuation of the property, were erroneous. '

*35
Valuation of Property.

*34I. A large volume of evidence was taken before the commission regarding the value of the company’s plant, *35aiid upon the hearing that value was fixed at the sum of $182,000, “for the purpose of determining reasonable and just rates.” Although the commission decided in favor of the company that the rates fixed hy it for the city of Columbia were reasonable and just, and dismissed.the complaint as to that, the appellant assigns as error the action of the circuit court in affirming that ruling in so far as it assessed the value of the plant, and now asks the court to review. the matter of valuation and determine as an independent proposition whether the value fixed was reasonable, and whether the commission took into consideration in fixing such value all the factors which should have been considered.
The complaints ruled against the company, (2) and (5), are mere matters of regulation and classification and must be determined without regard to the value of the company’s property. The only purpose of ascertaining the value, as mentioned in the complaint in No. 282, was to find out whether the rates were reasonable and to secure a reduction of rates. While the statute, authorizing the commission to ascertain the value of the property of such companies, stands by-itself as a separate provision of the Public Service Commission Act, we cannot see that the commission would be required, as a mere matter of curiosity, independent of any purpose it might serve, to go to the labor and expense of ascertaining the value of any such property. Such action, when taken hy the commission, is for some definite purpose; usually for the purpose of fixing rates, although it might be done when the commission has before it for consideration the propriety of allowing the-issuance of stocks and bonds or of any other acts of a corporation over which the commission has supervision. The commission found the rates reasonable as fixed by the company and this court can see no good purpose which can be served by inquiring into the facts or grounds upon which the conclusion was reached. The company has no right to complain; the ultimate finding on the point at issue was favorable to it, although some subordinate facts were found against its contention.

*36
Conclusive Effects of Valuation.

II. Appellant, however, bases its right to have this " matter reviewed upon an apprehension of future trouble that the value so fixed might give it. ^ ca^s Mention to the language of the Public Service Commission Act, section 101, p. 635, Laws 1913:
“The findings of the commission so made and filed, when properly certified under the seal of the commission, shall be admissible in evidence in any action, proceeding or hearing before the commission or any court in which the 'commission, the State or any officer, department or institution thereof, or any county, city, municipality or other tody politic and the telegraph corporation or telephone corporation affected may be interested whether arising under the provisions of this act or otherwise, and such findings when so introduced shall be conclusive evidence of the facts therein stated as of the date therein stated under conditions then existing.”
The very terms and provisions of section 101 make it fairly plain that there is no sufficient reason why this court should review the matter of the valuation fixed by the Public Service Commission. The more so since no present relief whatever is sought which in any manner can be affected by such valuation. The question of the correctness of this valuation is, upon the facts before us, a mere moot question. When the timely raised question of the constitutionality of that part of section 101, and the question of its continuously conclusive effect upon valuations fixed by the commission, shall come before us as live questions in a pending ease, we will examine them.

Installation and Removal Charges.

III. Complaint (5) relates (a) to an installation charge of three dollars; (b) to an alleged removal charge of fifty cents. These charges were decided by the commission to be unreasonable. The first (a) is called an installation fee, but appellant’s counsel m their briei insist that it is not an installation fee, but is merely a cash deposit required to secure the payment of bills. If the service is continued until the end of the year the sub*37scriber is given credit for tbe amount on tbe last two months of the year. If service is discontinued before the end of the year the deposit is forfeited as being in the nature of an additional charge for short-time service. It is, therefore, merely a pledge which the subscriber puts up to secure his payments. The company by requiring this advance payment secures additional working capital on which it pays no interest. "Whether that is the purpose of the requirement or not, that is the effect. It disregards the principle that a pledgee is always liable to the pledgor for the profit which he receives from the thing pledged. [Houston v. Holliday, 5 Am. Dec. (N. C.) 522; Gilson v. Martin, 49 Vt. 474; Hunsaker v. Sturgis, 29 Cal. 142; Geron v. Geron, 50 Am. Dec. 143.] In giving credit for this amount at the end of the year it seems that the regulation does not add interest to the amount so credited and used by the company for the year. The commission in passing upon this complaint held that the company had a right to adopt reasonable regulations to secure the payment for service, but also held that it was unusual to charge extra for short-time service and that this regulation was unreasonable. In this, it is the opinion of the court that the commission was right. The commission suggested that the company might, if it chose, require of any subscriber three months’ paynient in advance for service, which we think was a very liberal provision for the company. The commission ha's not attempted to make any rule but suggests one which the company might make.
' The other part of this complaint, (b), relating to the rule of the company by which a removal charge of fifty cents is made where there is no such removal of the telephone, but simply where one tenant moves out and another moves in, without additional expense to the company, except the small matter of bóok-keeping, is also unreasonable; and the finding of the commission in that respect was correct.

*38
Charges to Rooming Houses.

IV. Complaint (2) was on account of an additional charge of fifty cents per month for use of telephones in private residences where they kept one or more roomers or boarders. This does not apply to fraternity houses and clubs which paid the business rate. The commission held that such charge was unreasonable.
The reason for this additional charge appears in the use of the telephone by students. The evidence shows that every year the students publish a directory containing an alphabetical list of the faculty and the students, with a telephone number opposite the names of the greater number of them. The directory for, 1913-14 contains about three thousand names, most of which are listed against telephone numbers, and a majority of these names are not listed in the company’s directory as telephone subscribers. A majority of the telephone numbers listed in the books have two or more names entered against them. • It appears, too, from the evidence, that the number of calls in Columbia is much greater per station than in other cities of like size, probably owing to the unusual use of the telephones by students.
It is perfectly apparent that the use of this directory gives the person whose name is listed against a number the same telephone service and accessibility to callers as those subscribers have whose names are listed in the company’s directory. The evidence does not show what charge, if any, is made for each additional name to a telephone number. But these roomers receive the same service as the regular subscribers and pay nothing for it to the company. Various legal remedies might suggest themselves to the company whereby they could prevent the use of their telephone numbers in such a. directory except as against the names of subscribers, or could exact pay for such use. The company has resorted to none of these, but has simply adopted a regulation by which it could charge the keeper of a boarding-house something for such additional service.
*39The commission in sustaining the complaints on this point quotes some testimony from Mr. Hudson, manager of the company, indicating that the use of the telephone by roomers has nothing to do with the charge, but that the charge is made because a rooming-house telephone is used more by the proprietor than an ordinary residence telephone. However, it is quite apparent from all the evidence that the reason for this extra charge is the extraordinary use of the telephone made by the roomers.
Doubtless the students were innocent of any wrong intention in the matter, because it is suggested by appellant that the students required telephone service to' go with what they paid for room rent; that it was difficult to rent rooms without telephone service, and owners of private residences who rented rooms to students made such service an additional incentive to get student roomers. It is probably because the company realized the students paid for this service in their room rent, that it endeavored to place the extra burden where it belonged — upon those who rented rooms to them. Telephone companies may be excused for making more or less arbitrary rate classifications, because of the difficulty of measuring telephone service, and because it is a matter of common knowledge that many persons who are not subscribers use telephones, and at times must do so in order that subscribers may get the full benefit of the service. It is the opinion of this court that the regulation of the company in that regard was quite reasonable and that the ruling of the commission upon that point was erroneous.
The judgment of the circuit court is reversed and the cause remanded with directions to set aside order number two of the commission relating to extra compensation for telephone service to rooming houses,, and to affirm the orders of the commission in all other respects.
Boy, C., concurs.
PER CURIAM.
The foregoing opinion by White, C., is adopted as the opinion of the court.
All of the judges concur.